Citation Nr: 0433290	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master of Business Administration degree.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying entitlement to Chapter 31 sponsorship for the 
veteran's pursuit of a program of education leading to the 
award of a Master of Business Administration (MBA) degree.

The veteran was afforded a hearing before the Board in 
Washington, DC, in February 2003, with a transcript of that 
hearing associated with the claims folder.

The Board remanded the claim in November 2003 for certain 
development.  It now returns to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The majority of the development requested by the Board's 
remand in November 2003 was not completed by the RO.  Hence, 
it must be requested again.  Where remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Remand discussion and instructions are here restated nearly 
in total, because of the RO's noncompliance, with a few 
amendations in light of changes in law as related to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).

In this appeal, the veteran asserts that he is entitled to an 
additional program of vocational rehabilitation training for 
his pursuit of an MBA degree, notwithstanding his prior 
receipt of Chapter 31 benefits which enabled him to obtain a 
Bachelor of Business Administration degree in 2001. The 
underlying reasoning is that, despite his good-faith efforts 
to obtain suitable employment in his chosen field, he was 
unable to do so and advanced training is needed to ensure a 
competitive advantage over other job applicants. In this 
regard, the veteran notes that he cannot compete with other 
individuals with undergraduate degrees who are less than 30 
years of age and able-bodied. It is also argued that a change 
for the worse with respect to his service-connected 
disabilities warrants further Chapter 31 training.

Reentry into a program of Chapter 31 training is governed by 
the following legal authority:

A veteran who has been found 
rehabilitated under provisions of [38 
C.F.R.] § 21.283 may be provided an 
additional period of training or 
services only if the following 
conditions are met: (1) The veteran has 
a compensable service- connected 
disability and either; (2) current 
facts, including any relevant medical 
findings, establish that the veteran's 
service-connected disability has 
worsened to the extent that the effects 
of the service-connected disability 
considered in relation to other facts 
precludes him or her from performing the 
duties of the occupation for which the 
veteran previously was found 
rehabilitated; or (3) the occupation for 
which the veteran previously was found 
rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of the 
veteran's specific employment handicap 
and capabilities.

38 C.F.R. § 21.284(a) (2003).

While it is shown that the veteran has one or more 
compensable service-connected disabilities, there is absent 
from the record up-to-date medical findings as to the status 
of those disorders (hammertoes, right foot; chronic low back 
pain from lumbar strain; chronic patellofemoral syndrome with 
laxity and limitation of motion) and their impact upon the 
performance of the occupation for which he previously 
trained. Clarifying data are also found to be needed as to 
any changed circumstances which may render that occupational 
goal unsuitable, given the veteran's employment handicap and 
capabilities. As such, remand is required.

Also, it is apparent that, aside from the undersigned's brief 
overview of VCAA at the Board hearing in February 2003, no 
attempt has been made to date to comply with such 
legislation, which became law in November 2000.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folder should 
be obtained and associated with the 
vocational rehabilitation counseling 
folder(s) already of record.

2.  The RO must thereafter review the 
record and ensure that all notification 
and development actions required by the 
VCAA are completed as to the issue 
presented. As part of such actions, the 
RO must advise the veteran of the 
information and evidence needed to 
substantiate his claim, notice in 
writing what evidence, if any, will be 
obtained by him and precisely what 
evidence, if any, will be retrieved by 
VA.  He should also be instructed to 
submit all evidence in his possession, 
in furtherance of his claim.  38 
U.S.C.A. § 5103.

The veteran must be instructed of his 
right to submit any argument or evidence 
in support of his claim, and in 
particular any evidence tending to 
indicate that he is entitled to reenter 
Chapter 31 training for the pursuit of 
an MBA degree.  He should also be asked 
to furnish evidence of any current and 
prior employment, the dates and duties 
thereof, and any limitations encountered 
with respect to the performance of any 
such work due exclusively to his 
service-connected disabilities.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination in 
order to assess the current severity of 
his service-connected right foot 
hammertoes, as well as his low back and 
knee disorders, and their impact upon 
his vocational goal of obtaining and 
maintaining employment as a management 
trainee, sales manager or systems 
analyst. The claims folder must be made 
available to the examiner for review 
prior to any examination.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth and 
the examiner should specifically set 
forth any and all work-related 
limitations resulting from the veteran's 
service-connected disabilities.

The examiner is asked to respond to the 
following:

Is it at least as likely as not 
that the veteran's service-
connected disabilities alone 
preclude him from performing full-
time employment as a management 
trainee, sales manager or systems 
analyst?

Use by the examiner of the "at 
least as likely as not" language in 
formulating a response to the 
foregoing is required.

4.  Subsequent contact with the 
veteran's current VA counseling 
psychologist should be initiated in 
order to ascertain what physical and 
mental capabilities are required of the 
occupation for which the appellant 
previously was found rehabilitated.  
Note that the individualized written 
rehabilitation plan of April 1999 
reflected a program goal of employment 
as a systems analyst, with the 
individualized employment assistance 
plan of January 2001 and an amendment of 
February 2001 showing employment 
objectives of management trainee and 
sales operation/manager, with reference 
to the Dictionary of Occupational 
Titles, Number 189, Miscellaneous 
Managers Officials.

Also, the counselor must determine in 
what way the occupation for which the 
veteran previously was found 
rehabilitated under Chapter 31 is 
suitable for him, given his specific 
employment handicap and capabilities.

Finally, the counselor should, in 
addition, ascertain whether an MBA 
degree is generally considered to be a 
prerequisite for entry level employment 
in the occupation for which Chapter 31 
training was previously undertaken by 
the veteran. The basis for such findings 
must be fully detailed.

5.  Thereafter, the RO should then 
readjudicate the issue on appeal on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA. If the determination 
remains adverse to the veteran, a 
supplemental statement of the case 
should be prepared and furnished to him 
and his representative and they should 
then be afforded a reasonable period of 
time for a reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




